Citation Nr: 1720364	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. 
§ 1151 for stroke during carotid artery surgery.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  His death certificate indicates that he died on June [REDACTED], 2010.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

When the case was previously before the Board in December 2015, the Board remanded the issue compensation pursuant to 38 U.S.C.A. § 1151 to provide the Appellant with proper due process and notice.  Following the remand, the RO issued a Supplemental Statement of the Case ("SSOC") with the requisite information that was sent to the Appellant's corrected address in April 2016.  Based upon the April 2016 SSOC, the Board finds that the December 2015 remand directives have been substantially completed and the case is now properly before the Board and may be considered for disposition.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran suffered a stroke in October 2007.
 
2.  VA medical care, to include the carotid artery surgery was not the proximate cause of the Veteran's stroke through carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for stroke resulting from carotid artery surgery are not met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Appellant's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Merits of the Claim

I.  Relevant Legal Principles

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151.  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Evidence and Analysis

The issue in this case turns on whether VA treatment proximately caused the Veteran's stroke through carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  Specifically, the Appellant contends that she is entitled to compensation for a stroke that occurred during carotid artery surgery that the Veteran underwent in October 2007.  

The VA requested a review the Veteran's medical treatment records to determine whether or not the Veteran's death or disability was the result of hospitalization, medical or surgical treatment provided by the VA, to include the October 2007 surgery.

The medical examiner opined that in his medical opinion "the Veteran's additional disability or death was not caused by or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination."  The examiner noted that his opinion was based on review of the Veteran's file, and that based upon the review, the examiner could find no evidence to support a claim of negligence, carelessness, or otherwise supporting evidence for a claim.  The examiner further opined that stroke is a well-known complication of the surgical procedure which the Veteran underwent.  The Board finds the examiner's opinion probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board notes that in essence, the VA opinion is the only medical evidence on the issue of causation.  While the Appellant, like any lay-individual is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation,  the issue of causation of stroke is beyond the competence of a lay individual.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Based upon the medical evidence of record, the Board concludes the VA did not cause the Veteran's stroke through carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination.  

The Board will also address the issue whether stroke was a reasonable foreseeability as a result of the surgical procedure.  The Board notes that though there has been no contention that the Veteran did not provide proper informed consent, it is still important to review whether stroke was reasonably foreseeable.  See Scott, 789 F.3d 1375 (Fed. Cir. 2015).  A review of the medical record within Virtual VA shows that on the day of the procedure the Veteran was advised of the risk of the procedure per a note signed by two VA physicians. Specifically, the note indicates that the Veteran understood the nature and risks of the operation, had been provided the opportunity for questions and additional information, had been told that it was impossible to guarantee the results of the procedure, and had agreed to proceed with the operation.  (VA Medical Treatment Record, CAPRI, at 46). The record explicitly indicates that the Veteran was counseled that "CVA" and death were potential risks of the October 2007 procedure.  Id.  CVA is a cerebral vascular accident, and is more commonly called a stroke.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 302, 1591 (28th ed. 1994).  Since the Veteran was informed prior to the procedure that stroke was a reasonable possibility, and the Veteran consented to the procedure, the Board finds that stroke was reasonably foreseeable.  

Based on the evidence and analysis above the Board finds the Veteran's stroke was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  Accordingly, the criteria for compensation under 38 U.S.C.A. § 1151 are not met and the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for stroke during carotid artery surgery is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


